DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samadani et al. (US 2019/0286227 A1).
Regarding claims 1, 11 and 20, Samadani teaches a method comprising: producing using one or more optical engines of an augmented reality display, an augmented reality scene (paragraph 0018);
Determining using at least one sensor, a location of a gaze of the user on the augmented reality display (paragraph 0020);
Identifying, based upon the location of the gaze, at least one object a user is viewing (paragraph 0028); and
 Adjusting, based upon identification of the at least one object, luminance within the augmented reality scene (paragraph 0029).

Regarding claim 3 and 13, Samadani teaches that the at least one object comprises a virtual object (paragraph 0019, the image displayed for enhancement is a virtual image in a head-up/mounted display system) and
Wherein adjusting the luminance comprises increasing luminance of pixels in the augmented reality scene associated with the virtual object (paragraph 0029).
Regarding claim 6 and 16, Samadani teaches the determining comprises utilizing eye tracking to determine a position of focus of eyes of the user (paragraph 0028).
Regarding claim 7 and 17, Samadani teaches readjusting the luminance within the augmented reality scene responsive to detecting a change in the location of the gaze (paragraph 0031).
Regarding claim 8 and 18, Samadani teaches the one or more optical engines produces zones of luminance and wherein each zone of luminance is controlled independently of other zones of luminance (at least the zone that is in the user’s gaze is treated differently, paragraph 0029).
Regarding claim 10, Samadani teaches that the at least one sensor comprises a camera integrally coupled to the augmented reality display (40, figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samadani et al. (US 2019/0286227 A1) in view of Thorn et al. (US 2008/0111833 A1).
Regarding claim 4 and 14, Samadani does not specify adjusting the luminance comprises decrease luminance of virtual objects not being viewed by the user.
Thorn teaches decreasing the luminance of virtual objects not being viewed by the user (paragraph 0053).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Samadani to use decrease luminance of the non foveal image objects as taught in Thorn in order to improve power consumption in the device by conserving power.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samadani et al. (US 2019/0286227 A1) in view of Naples et al. (US 2017/0309079 A1).
Regarding claim 9 and 19, Samadani does not specify that the optical engines comprise an optical engine selected from the group consisting of a projector coupled with a wave guide and a micro-display with a compensating prism.
Naples teaches the optical engine is a projector coupled with a waveguide (figure 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the display of Samadani out of a projection/waveguide system such as taught by Naples in order to make the system more compact such as to be mounted in eyeglass type displays.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5 and 15, prior art does not teach that the object is a physical object and decreasing the luminance of pixels in the augmented reality scene associated with a virtual aspect of the augmented reality scene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/24/2022